DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Claim Objections
Claim 4 is objected to because of the following informalities: for grammatical reasons, in the third line of the claim, the definite article the should appear before the noun “process”.  Additionally, in the fourth line of the claim, the term “comprising” should properly be the term: comprises.  
Appropriate correction is required.  

Claims 5 and 6 are objected to because of the following informalities: claim 5, for instance, contains, in line 2, unnecessarily repeated words (“…wherein the solvent used in step (a) is selected from selected from solvent selected from…”).  This appears to be an editing error.  Analysis of claim 6 is similar.  
The examiner respectfully suggests deleting the phrase selected from solvent selected from.  
Appropriate correction is required.  

12 is objected to because of the following informalities: for grammatical reasons, in the second line of the claim, the term “comprising” should properly be the term: comprises.  
Appropriate correction is required.  

Claim 13 is objected to because of the following informalities: for grammatical reasons, in the second line of the claim, the definite article the should appear before the noun “solvent”.  Additionally, the verb is should appear immediately after this term “solvent.”  Finally, the claim contains multiple periods.  Claims must begin with a capital letter and end with a period.  Periods may not be used elsewhere in the claims except for abbreviations.  MPEP 608.01(m).  
Appropriate correction is required.  

Inventor’s assistance is respectfully requested in correcting any other minor grammatical and/or spelling errors which may be present in the claim set.  

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
Claim 5, for instance, recites the broad recitation “…alcohol…”, and the claim also recites “…(C1-5) or Methoxy ethanol, ethoxy methanol…” which is the narrower statement of the range/limitation.  Other instances in the claim are similar.  The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  
Analysis of claim 6 is similar.  

Claims 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
The phrase "such as" renders the claims indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
There is insufficient antecedent basis for the limitation “…crystalline Ribociclib mono succinate according to claim 11…” in the claim.  Claim 11 is drawn exclusively to amorphous Ribociclib mono succinate.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 11-15 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by WO 2018/051280 A1 (which claims priority from IN 20164103 1408 filed 9/15/2016 and IN 201741004593 filed 2/8/2017).  The reference teaches the preparation of  by rotational distillation, freeze drying (lyophilization) and ATFD (page 12, line 31).  The amorphous form is used in pharmaceutical compositions (page 14, line 6).  

Allowable Subject Matter
Claims 1-3 are allowed.  The subject matter of claims 4-6 would be allowable once the objections and 112 rejections outlined above have been overcome.  The following is a statement of reasons for the indication of allowable subject matter: 
US 2017/0342075 A1, cited in the IDS, may be taken as a recent representative example of the closest prior art.  The reference teaches a polymorph (Form I) and its preparation of the mono succinate of 7-cyclopentyl-2-(5-piperazin-1-yl-pyridin-2-ylamino)-7H-pyrrolo [2,3-d]pyrimidine-6-carboxylic acid dimethylamide (ribociclib) (abstract; page 1, [0017]; page 6, Example 6).  The reference does not, however, teach, show, suggest or make obvious the instant polymorph (Form-SRS-1).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J DAVIS whose telephone number is (571)272-0638.  The examiner can normally be reached on M-F 8:30-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Krass, can be reached at 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.